          Case 1:20-cv-00008-REB Document 42 Filed 10/05/20 Page 1 of 1




      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO
             U.S. MAGISTRATE JUDGE MINUTE ENTRY

(X)   TELEPHONE PENDING MOTION HEARING

                      Presiding Judge: RONALD E. BUSH

Deputy Clerk/ESR: Lynette Case
Date: OCTOBER 5, 2020                  CV. 20-08-S-REB
Boise,Idaho
2-3 pm


KENT WILLIAMS,                                     not appearing,
            Plaintiff,                             Plaintiffs Counsel,
vs.

 DEPUTY     WARDEN   McKAY,                                    Brady      Hall,
             Defendant.                       Attorney for Defendant,


MOTION:
Court reviewed the record.
Mr. Hall advised how he set up this call for today’s hearing and affidavits
were filed in the record to that fact. Today, IDOC advised Mr. Hall that
Mr. Williams elects not to participate in today’s hearing, as discussed
on the record.

Mr. Hall called Lt. Bobby Maddox participating via phone from IDOC as a
witness. Clerk placed Lt. Maddox under oath.

Court heard argument from counsel.

1-Plaintiff’s Motion for Emergency Temporary Restraining Order (DOC.29):
UNDER ADVISEMENT.


                   Court shall enter an Order in due course.
